Name: Commission Regulation (EEC) No 2632/80 of 14 October 1980 amending the Annexes to Council Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/ 14 Official Journal of the European Communities 15 . 10 . 80 COMMISSION REGULATION (EEC) No 2632/80 of 14 October 1980 amending the Annexes to Council Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ('), as amended by Regulation (EEC) No 369/76 ( 2 ), Having regard to Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep ­ frozen chickens, hens and cocks (3), as last amended by Regulation (EEC) No 641 /79 (4 ), and in particular Article 7 (a) thereof, Whereas certain technical provisions in the Annexes to Regulation (EEC) No 2967/76 should be adjusted in line with the work carried out on the development of methods of detection and analysis , without preju ­ dice to any possible subsequent amendments in the light of experience in applying this Regulation ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2967/76 is hereby amended as follows : 1 . Point 1 of Annex I is replaced by the following : ' 1 . At least once each working period of four hours : Select at random 25 carcasses from the eviscera ­ tion line immediately after evisceration and the complete removal of the offals and before the first successive washing'. 2 . The following phrase is added to point 7 of Annex II : ' In the case of cocks, hens and chickens bearing the description "dry chilled poultry", the corres ­ ponding level is 2 % .' 3 . Annexes III and IV are replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 282, 1. 11 . 1975 , p. 77 . (2 ) OJ No L 45, 21 . 2. 1976, p. 3 . (3 ) OJ No L 339 , 8 . 12. 1976 , p . 1 . 4 OJ No L 82, 31 . 3 . 1979 , p . 4 . 15 . 10 . 80 Official Journal of the European Communities No L 270/ 15 ANNEX I !ANNEX III DETERMINATION OF THE TOTAL WATER OF CHICKENS, HENS AND COCKS 1 . Object and scope This method shall be used to determine the total water content of frozen and deep-frozen chickens, hens and cocks . The method shall involve determination of the water and protein contents of samples from the homogenized poultry carcase . The total water content as determined shall be compared with the limit value given by the formulae indicated in paragraph 6.4 , to determine whether or not excess water has been taken up during processing . This method shall also be applicable to poultry which has been treated with polyphosphates or other substances the effect of which is to increase water retention . If the analyst suspects the presence of any substance which may interfere with the assessment, it shall be for him or her to take the necessary appro ­ priate precautions . 2 . Definitions "Carcase" : the poultry carcase with bones , cartilage and offals eventually contained in the carcase . "Offals" : liver, heart, gizzard and neck . 3 . Principle Water and protein contents shall be determined in accordance with recognized ISO (International Organization for Standardization) methods or other methods of analysis approved by the Council . The highest permissible total water content of the carcase will be estimated from the protein content of the carcase , which can be related to the physiological water content . 4. Apparatus and reagents 4.1 . Scales for weighing the carcase and wrappings , capable of weighing with an accuracy better than ± 1 g. 4.2 . Meat axe or saw for cutting carcases into pieces of appropriate size for the mincer . 4.3 . Heavy-duty mincing machine and blender capable of homogenizing complete frozen or deep ­ frozen poultry pieces . Note : No special mincer shall be recommended . It should have sufficient power to mince frozen or deep-frozen meat and bones to produce a homogeneous mixture corresponding to that obtained from a mincer fitted with a 4 mm hole disc . 4.4. Apparatus as specified in ISO 1442, for the determination of water content . 4.5 . Apparatus as specified in ISO R 937, for the determination of protein content . 5 . Procedure 5.1 . Seven carcases shall be taken at random from the quantity of poultry to be checked and kept at a temperature no higher than  12 °C until each carcase is analyzed in accordance with the method described in 5.2 to 5.6 . 5.2 . The carcase shall be removed from the freezer and preparation carried out within the hour . 5.3 . The carcase shall be weighed and removed from any wrapping material . After cutting up of the carcase into smaller pieces , any wrapping material around the edible offal shall be removed . The total weight of the carcase and offal shall be determined to the nearest gram after deduction of the weight of any wrapping material to give " Pi ". No L 270/ 16 Official Journal of the European Communities 15 . 10 . 80 5.4 . The whole carcase which is free of any wrapping material but includes ice from the carcase shall be minced in the mincer as specified under 4.3 (and , if necessary , with the use of a household blender as well ) to obtain a homogeneous sample representative of the original carcase . 5.5 . A sample of the homogenized material shall be taken and used immediately to determine the water content in accordance with ISO 1442 to give the water content "a % ". 5.6 . A sample of the homogenized material shall also be taken and used immediately to determine the nitrogen content in accordance with ISO R 9 37 . This nitrogen content shall be converted to crude protein content "b % " by multiplying it by the factor 6-25 . 6 . Calculation of results 6.1 . The weight of water in the carcase (W) shall be given by aP t / 1 00 and the weight of protein (RP) by b P i / 1 00 , both of which are to be expressed in grams . 6.2 . The average weight of water (WA), and protein (RPA) in the seven analyzed carcases shall be calculated . 6.3 . The theoretical physiological water content in grams as determined by this method may be calculated by the following formulae : Chickens : 3-31 x RPA + 42 Cocks and hens : 3-24 x RPA  13 6.4 . ( a ) Assuming a technically unavoidable water absorption during preparation of 7-4 % (&gt;), the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formulae ( including confidence interval ) : Chickens : WG = 3 82 x RPA + 59 Cocks and hens : WG = 3-78 x RPA + 33 (b ) In the case of cocks , hens and chickens bearing the description "dry chilled poultry", the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formulae (including confidence interval and assuming a technically unavoidable water absorption during preparation of 2-9 % (')) : Chickens : WG = 3-54 x RPA + 56 Cocks and hens : WG = 3-50 x RPA + 25 6.5 . If the average water content (WA) of the seven carcases as calculated under 6.2 does not exceed the value given in 6.4 (WG), the quantity of poultry subjected to the check shall be considered up to standard . (') Calculated on the basis of the carcase inclusive of absorbed extraneous water. 15 . 10 . 80 Official Journal of the European Communities No L 270/ 17 ANNEX II 'ANNEX IV DETERMINATION OF THE TOTAL WATER CONTENT OF CHICKENS, HENS AND COCKS 1 . Object and scope This method shall be used to determine the total extraneous water content of frozen and deep ­ frozen chickens, hens and cocks . The method shall also be applicable to poultry which has been treated with polyphosphates or other substances the effect of which is to increase water retention . 2. Definitions "Carcase" : the poultry carcase with bones, cartilage and offal eventually contained in the carcase . "Meat" : the carcase as defined, without bones and cartilage . "Offal" : liver, heart, gizzard and neck . 3 . Principle The total water content determined on the basis of the water loss during thawing and of the water content of the thawed meat shall be compared with the physiological water content of the meat, which can be related to the dry fat-free mass of the meat . That part of the total water content in excess of the physiological water content of the meat shall represent the extraneous water content, expressed as a percentage by weight of the unthawed carcase. 4. Apparatus and reagents 4.1 . Scales for weighing the carcases and wrappings, capable of weighing with an accuracy better than ± 1 g. 4.2. Knife for cutting frozen meat into pieces of appropriate size for the mincer . 4.3 . Heavy-duty mincer with 3 mm holes capable of homogenizing pieces of frozen poultry meat . 4.4 . Apparatus as specified in ISO 1442, for the determination of water content . 4.5 . Apparatus as specified in ISO 1443 , for the determination of fat content . 5 . Procedure 5.1 . Seven carcases shall be taken at random from the quantity of poultry to be checked and the water loss shall be determined by means of the apparatus and procedure specified in Annex II (4) and (5). Where the check by this method is the second check performed, i.e. where it is carried out after that described in Annex II , the sample required may be taken from that already used for the first check, provided that the seven carcases in question were selected at random for that purpose before the first check . 5.2 . The meat shall be carefully removed from the thawed carcase and, if present, from the offal . 5.3 . The weight of the meat and the weight of the bones and cartilage respectively shall be deter ­ mined to the nearest gram, to give M5 (for meat) and M6 (for bones and cartilage). The differ ­ ence (M2  M3)  (M5 + M6) shall give the loss during preparation = M7 . 5.4 . The meat shall be frozen in a polythene bag ; after freezing, the polythene bag shall be removed and the meat cut into discs , approximately 3 mm thick, which shall then be minced three times in the mincer. If necessary , blending shall be continued by hand in order to obtain a homgeneous mixture . No L 270/ 18 Official Journal of the European Communities 15. 10 . 80 5.5 . Samples shall be taken from this honogeneous mixture and the water and fat contents deter ­ mined in accordance with ISO 1442 and ISO 1443 . The water and fat contents of the samples shall be expressed as a percentage. 5.6 . From the percentage water and fat contents, the absolute water and fat contents of the meat in grams shall be calculated, to give Mg and M9 respectively . 6 . Calculation of results 6.1 . The total water content in grams shall be determined using the following formula : (M0  Mi  M2) + M7 + Mg = Mio 6.2 . The theoretical physiological water content in grams as determined by this method may be calculated by the following formulae : (a) in the case of chickens : (M5  Mg  M9) X 3 42 4- 1 1 (b) in the case of cocks and hens : (M5  Mg  M9) x 3-36  34 6.3 . For determining the extraneous water content according to 6.4, the physiological water content (including confidence interval) in grams shall be calculated using the following formulae : (a) in the case of chickens : (M5  Mg  M9) x 3-54 + 27 = Mn (b) in the case of cocks and hens : (M5  Mg  M9) x 3-49  1 = M i 2 6.4 . The percentage extraneous water content shall be calculated using the following formulae : M 10  Mi , (a) in the case of chickens : X 100 Mo  Mi  M3 Mio  M12 (b) in the case of cocks and hens : x 100 Mo  Mj  M3 6.5 . If an average of 6 % or less of extraneous water as determined on the seven carcases according to 6-4 is obtained, the quantity of the poultry checked shall be considered up to standard . 6.6 . In the case of cocks, hens and chickens bearing the description "dry chilled poultry the extraneous water content determined according to 6-4 may not exceed 2-3 % .'